Title: From Thomas Jefferson to William McIntosh, 30 January 1808
From: Jefferson, Thomas
To: McIntosh, William


                  
                     Sir 
                     
                     Washington Jan. 30. 08
                  
                  I recieved some days ago your letter of Dec. 15. covering a copy of the resolutions of the French inhabitants of Vincennes of Sep. 18. in answer to the Address of Govr. Harrison, who had, in the month of October forwarded me a copy of the same. in his letter inclosing it he assured me that his address to them on the subject of our differences with England was merely monetary, putting them on their guard against insinuations from any agents of that country, who might find their way among them, and containing no expression, which if truly explained to them, should have conveyed the least doubt of his confidence in their fidelity to the United States. I had hoped therefore that the uneasiness expressed in their resolutions had been done away by subsequent explanations, as I have no reason to believe any such distrust existed in the governor’s mind. I can assure them that he never expressed such a sentiment in any of his communications to me, but that whenever he has had occasion to speak of them, it has been in terms of entire approbation & attachment.   in my own mind certainly no doubts of their fidelity have ever been excited or existed. having been the Governor of Virginia when Vincennes & the other French settlements of that quarter surrendered to the arms of that state, 28. years ago, I have had a particular knolege of their character as long perhaps as any person in the US. and in the various relations in which I have been placed with them by the several offices I have since held, that knolege has been kept up. And to their great honor I can say that I have ever considered them as sober, honest, and orderly citizens, submissive to the laws, and faithful to the nation of which they are a part: and should occasion arise of proving their fidelity in the cause of their country, I count on their aid with as perfect assurance as on that of any other part of the US. in return for this confidence, and as an additional proof on their part that it is not misplaced, I ask of them a return to a perfect good understanding with their governor, and to that respect for those in authority over them which has hitherto so honorably marked their character. as to myself they may be assured that my confidence in them is undiminished, and that nothing will be wanting on the part of the general government to secure them in the full participation of all the rights civil & religious which are enjoyed by their fellow citizens in the union at large. I beg leave through you to salute them as well as yourself with affection & respect.
                  
                     Th: Jefferson 
                     
                  
               